Murphy, P. J. (dissenting).
Upon its cross motion, plaintiff sought to recover $83,000 under the subject policy for a robbery and/or burglary which allegedly occurred in its premises on September 29, 1979. Summary judgment is rarely granted on policies of insurance where the insured is in exclusive knowledge of the facts. The insurer is generally entitled to examine the witnesses to the particular occurrence and to test the insured’s claim at trial through cross-examination. (Suslensky v Metropolitan Life Ins. Co., 180 Misc 624, affd 267 App Div 812; 6 Carmody-Wait 2d, NY Prac, § 39:30, pp 479-480). Therefore a motion for summary judgment on a policy for the theft or unexplained loss of jewelry is normally denied on the ground that the matter should be resolved at trial (Brookov, Inc. v Glens Falls Ins. Co., 190 Misc 792).
Plaintiff’s president, Perry Edelstein, has submitted an affidavit in this proceeding in which he describes the robbery by three unknown individuals. Before the commencement of this action, he was also deposed by the defendant’s attorney. The defendant insurer is not required to accept, without challenge, the version of events given by Perry and his employees. It should be emphasized that there is no independent evidence in the record to confirm that a robbery and/or burglary took place.
Moreover, Perry’s account of the occurrence raises questions, the answers to which might preclude any recovery by the plaintiff. At his deposition, Perry stated that, to the best of his knowledge, the front door to the pawnshop was locked when the three individuals entered. He could not explain how the three individuals were able to gain entry through the locked door. On January 27, 1980, this pawn*91shop was again robbed of items worth $100,000 by three unknown individuals. When Perry’s deposition was held in August of 1980, three employees, who had been present at the September, 1979 occurrence, were no longer in plaintiff’s employ. No reason was given for the termination and/or resignation of the three former employees. These facts raise the possibility that a dishonest employee might have aided the individuals involved in these occurrences. Under this policy, coverage would be excluded if a dishonest employee acted in collusion with others in causing the robbery and/or burglary. The insurer should be permitted to explore this possibility both before and at trial.
Upon Perry’s description of events in his deposition, it is very doubtful that any burglary occurred. It should be emphasized that under the “safe burglary” provision, the plaintiff is only entitled to recover if the vault door was closed. Perry conceded that the vault door was open at the time the three individuals entered. The gate inside the vault was apparently opened with Perry’s keys. Consequently this occurrence could not possibly be classified as a “safe burglary” and that branch of the action should be dismissed before trial.
If partial summary judgment in the sum of $30,000 is to be awarded on the robbery branch of the action, then the majority should specify which items are being covered by the award. A specification as to the items covered by the award and the location of those items at the time of the occurrence may prove important if a further assessment is had in this case. If the plaintiff is eventually permitted recovery under the “safe burglary” provision, it must demonstrate that the items were taken from the vault and not from the showcase. To prevent any confusion and duplication of award at a later stage in this proceeding, the majority should specify the $30,000 of personalty covered and its location at the time of the loss.
While it is very doubtful that plaintiff will be able to recover for both the robbery and the burglary, the fact remains that it has chosen to prosecute this action on both theories. Therefore, in answering the interrogatories, it should have specified the acts constituting the robbery and those constituting the burglary. It should have also speci*92fled the items taken under each theory of recovery. The combined answers given by the plaintiff only tend to strengthen defendant’s contention that a determination of events must be made by a trier of fact. The defendant’s motion should have been granted only to the extent of directing plaintiff to serve appropriate answers to interrogatories 1, 2, 3, 6 and 7 so as to conform with its own dual theories in this case.
Accordingly, the judgment of the Supreme Court, New York County (Shainswit, J.), entered March 25, 1981, awarding the plaintiff partial summary judgment in the sum of $32,675, should be reversed, on the law, and the plaintiff’s motion for partial summary judgment should be denied. The order of the Supreme Court, New York County (Shainswit, J.), entered March 3, 1981, which, inter alia, denied the defendant’s motion to strike the complaint, should be modified, on the law, by granting defendant’s motion to the extent of directing further answers to interrogatories 1, 2, 3, 6 and 7, and as modified, it should be affirmed.
Kupferman, Markewich and Lynch, JJ., concur with Fein, J.; Murphy, P. J., dissents in an opinion.
Order, Supreme Court, New York County, entered on March 3,1981, and judgment of said court entered thereon on March 25, 1981, affirmed. Respondent shall recover of appellant one bill of $75 costs and disbursements of these appeals.